Filed 7/15/13 P. v. Lemus CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B242965
                                                                           (Super. Ct. No. YA076553)
     Plaintiff and Respondent,                                               (Los Angeles County)

v.

ALEXANDER LEMUS,

     Defendant and Appellant.



                   Alexander Lemus appeals from the judgment entered after he pleaded no
contest to misdemeanor grand theft. (Pen. Code, § 487, subd. (c).) The trial court
suspended the imposition of sentence, and placed him on summary probation for 36
months, with various terms and conditions, including the payment of restitution. After
conducting restitution proceedings, the court ordered appellant to pay the victim $80,000.
                   Appellant worked as a collector, a counter, and a supervisor for Web
Service Company, which owns and services laundry equipment in multi-unit residential
complexes. Web lost $80,000 while appellant had access to its collections. Investigators
and auditors linked the losses to appellant.
                   We appointed counsel to represent appellant on appeal. Counsel filed a
brief raising no issues and requesting our independent review pursuant to People v.
Wende (1979) 25 Cal.3d 436. We notified appellant that he had 30 days in which to
advise us of any claims he wished us to consider. We have received no response from
appellant.
              We have reviewed the entire record and are satisfied that appellant’s
attorney has fully complied with her responsibilities and that no arguable issues exist.
(People v. Kelly (2006) 40 Cal.4th 106, 123-124; People v. Wende, supra, 25 Cal.3d at p.
441.)
                                      DISPOSITION
              The judgment is affirmed.
              NOT TO BE PUBLISHED.




                                          PERREN, J.


We concur:



              GILBERT, P.J.



              YEGAN, J.




                                             2
                                Eric C. Taylor, Judge

                        Superior Court County of Los Angeles

                        ______________________________


             Jolene Larimore, under appointment by the Court of Appeal, for Defendant
and Appellant.

             No appearance for Plaintiff and Respondent.




                                          3